193 F.2d 495
LOUISIANA DISCOUNT CORPORATION Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13620.
United States Court of Appeals Fifth Circuit.
January 18, 1952.

Petition for Review of Decision of The Tax Court of the United States (District of Louisiana).
DeQuincy V. Sutton, Hattiesburg, Miss., for petitioner.
Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst. to Atty. Gen., Charles Oliphant, Ch. Cnsl. Bur. Int. Rev., W. Herman Schwatka, Sp. Atty. Bur. Int. Rev., Washington, D. C., Virginia H. Adams, Carolyn R. Just, Sp. Asst. to Atty. Gen., for respondent.
Before HUTCHESON, Chief Judge, and BORAH and RIVES, Circuit Judges.
PER CURIAM.


1
On the authority of Poynor v. Commissioner, 81 F.2d 521, the judgment is affirmed.